Citation Nr: 0813053	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-42 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for fatigue; malaise; 
headaches and nausea; poor, unrefreshing sleep; impaired 
concentration, attention and memory; tender lymph nodes, 
diffuse joint pain; and muscle pain, including under the 
provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for neck pain, 
including under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for erectile 
dysfunction, including under the provisions of 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for high blood 
pressure, including under the provisions of 38 C.F.R. § 
3.317.

5.  Entitlement to service connection for skin rash, 
including under the provisions of 38 C.F.R. § 3.317.

6.  Entitlement to service connection for itching feet, 
including under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to March 1992, including service in the Southwest Asia 
Theater from September 1991 to December 1991 in support of 
Operation Desert Shield/Desert Storm; and periods of active 
duty for training and inactive duty for training from 1973 
until his retirement from the Army National Guard in 1994.  
Service Awards include the Southwest Asia Service Medal with 
Bronze Service Star (1) //Service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In October 2004 the veteran appeared and testified at an RO 
hearing in Montgomery, Alabama.  The transcript of that 
hearing is of record.

The issues of entitlement to service connection for neck 
pain, erectile dysfunction, high blood pressure, skin rash, 
and itching feet are addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran complains of fatigue; malaise; headaches and 
nausea; poor, unrefreshing sleep; impaired concentration, 
attention and memory; tender lymph nodes, and diffuse joint 
and muscle pain; all of which he says began about a year his 
return from the Persian Gulf.  

2.  The veteran's symptoms of fatigue; malaise; headaches and 
nausea; poor, unrefreshing sleep; impaired concentration, 
attention and memory; tender lymph nodes, and diffuse joint 
and muscle pain have been collectively diagnosed by a 
compensation and pension (C&P) Gulf War examiner in June 2005 
as chronic fatigue syndrome.


CONCLUSION OF LAW

A medically unexplained chronic multisymptom illness 
characterized as chronic fatigue syndrome is presumed to have 
been incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a 
medically unexplained chronic multisymptom illness 
characterized as chronic fatigue syndrome, so a discussion of 
VA's duties to notify and assist is not required.

The veteran reports that he suffers from multiple physical 
and neurological symptoms, including fatigue; malaise, 
headaches; nausea; difficulty with concentration and 
attention; memory problems; poor, unrefreshing sleep; tender 
lymph nodes, diffuse joint pain, and diffuse muscle pain.  He 
insists that his health was fine prior to his deployment to 
the Persian Gulf, and points out that he would not have been 
deployed had he not been in good health.  His DD 214 confirms 
service in the Southwest Asia Theater in 1991 in support of 
Operation Desert Shield/Desert Storm.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Because the veteran served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, service connection may also be established 
under 38 C.F.R. § 3.317.  Under that section, service 
connection may be warranted for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than not later than December 31, 2011.  See 38 
C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Aside from some apparently transitory complaints in October 
1973 diagnosed as "bilateral temporal headache associated 
with visual changes," the record contains no other evidence 
of headaches, and no evidence of any complaints of or 
treatment for fatigue, malaise, nausea, difficulty with 
concentration and attention; memory problems; poor sleep, 
diffuse muscle and joint pain, or tender lymph nodes  prior 
to the veteran's deployment in September 1991 to the Persian 
Gulf.  

In July 1995 a Persian Gulf Registry Code Sheet was 
completed.  Symptoms documented at that time included, among 
others, joint pain and headaches.

In June 2005 the veteran was accorded a C&P Gulf War 
Guidelines examination.  The examiner confirmed that the 
claims file was reviewed prior to the examination.  During 
the examination the veteran complained of fatigue and post-
exercise malaise.  He reported that he feels tired most of 
the day and requires frequent periods of rest throughout the 
day, and said that he suffers from a sensation of malaise 
after performing any mild to heavy exercise, such as running 
for prolonged periods of time.  He also complained of poor 
memory; poor concentration and attention; poor, unrefreshing 
sleep; headaches; aching in multiple joints, (including the 
hands, knees, and elbows); aching muscles with sensation of 
cramping; tender lymph nodes; and nausea.  He maintained that 
his symptoms began "around 1992."  Physical examination 
confirmed mild difficulty with memory and obvious lethargy.  
Diagnosis was chronic fatigue syndrome.  The record contains 
no evidence to the contrary.

The Board again notes that the record is bereft of any 
mention of the aforementioned complaints prior to the 
veteran's service in the Persian Gulf.  Although the veteran 
was apparently treated for bi-temporal headaches in 1973, the 
Board is persuaded that the headaches complained of since his 
service in the Persian Gulf are part and parcel of the 
cluster of symptoms diagnosed by VA in June 2005 as chronic 
fatigue syndrome.  Id.; see also Boggs v. Peake, --- F.3d ---
-, No. 2007-7137, 2008 WL 783368 (Fed. Cir. Mar. 26, 2008) 
(holding that claims involving overlapping symptoms must be 
considered independently because they rest on distinct 
factual bases).  Moreover, the record contains highly 
probative evidence that attributes the aforesaid cluster of 
symptoms to chronic fatigue syndrome, which has been 
determined by the Secretary to be a medically unexplained 
chronic multisymptom illness.  See 38 C.F.R. § 
3.317(a)(2)(i)(B)(1).  Based on the evidence of record, and 
in accordance with 38 C.F.R. § 3.317, service connection for 
a medically unexplained chronic multisymptom illness 
characterized as chronic fatigue syndrome is warranted.  


ORDER

Service connection for a medically unexplained chronic 
multisymptom illness (chronic fatigue syndrome) is granted.


REMAND

In addition to the foregoing, the veteran also complains of 
neck pain, erectile dysfunction, high blood pressure, skin 
rash, and itching feet, all of which he says began about a 
year after his return from the Persian Gulf.  C&P examination 
done in June 2005 yielded diagnoses of chronic cervical spine 
pain status post laminectomies; erectile dysfunction; 
hypertension; contact dermatitis; tinea pedia; and dyspepsia.  
Unfortunately, the examiner did not opine as to whether these 
disorders were incurred during active military service.  
Remand for an examination in accordance with C&P Gulf War 
examination guidelines is warranted.  38 C.F.R. § 
3.159(c)(4).  Since the case is being remanded a request 
should also be made for all VA treatment records compiled by 
the Birmingham, Alabama Veterans' Affairs Medical Center 
(VAMC) since January 20, 2006.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992); 38 C.F.R. § 3.159(c) (2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Birmingham VAMC dating from January 20, 
2006.  Also attempt to obtain any other 
pertinent treatment records identified by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the veteran for a Gulf War 
examination with regard to his claims for 
service connection for neck pain, rashes, 
erectile dysfunction, high blood pressure, 
and itching feet.  Current Compensation and 
Pension Examination Gulf War Guidelines must 
be followed.  All indicated tests should be 
performed, and all findings reported in 
detail.  

NOTE:  If any claimed disorder is determined 
to be attributable to a known clinical 
diagnosis, the examiner must state whether 
it is at least as likely as not that the 
condition was incurred during active 
military service; during a period of active 
duty for training; or during a period of 
inactive duty for training.   The examiner 
must also indicate whether any symptoms 
reported by the veteran cannot be attributed 
to a known clinical diagnosis.
 
The claims file must be made available to, 
and reviewed by, the examiner(s), and the 
examiner(s) must state that the claims file 
was reviewed in the report provided.  A 
complete rationale for all conclusions and 
opinions must be provided.
 
3.  Readjudicate the claims on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


